Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Belli (US 5,385,076) in view of Wilson (US 2012/0198983 A1).
Claim 1: Belli discloses a drumhead (2) for a percussion instrument comprising a membrane formed of a membranous material, as is known in the art, which further comprises a struck head portion (striking surface 4) configured as a striking face to be struck by a performer, and an outer periphery (periphery sidewall 6) shown in FIG. 2 to be located on an outer circumferential side of the struck head portion.  An annular frame (annular shoulder 8) is formed of resin material (15) by injecting the resin material into a cavity (28) of mold (die 26) and hardened, and a bottom periphery (7) of the outer periphery of the membrane is fixed on the frame, allowing the membrane and the frame to be integrally formed by the injection molding (column 7 lines 31-36).  The resin material would have been melted in order to inject it into the mold, and the annular frame is released from the mold after the resin is hardened, as is recognized in the art.  This reference fails to disclose the resin material to be thermoplastic resin.
However Wilson teaches a percussion instrument including a bracket which uses a thermoplastic resin (page 3 ¶ [0036]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the resin material to be thermoplastic resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Doing so would reduce the number of metal parts contacting other metal parts, thereby reducing unwanted vibrating noises, e.g. buzzing.
Claim 2: Belli modified by Wilson discloses a drumhead as stated above, where FIG. 1 of Belli shows a percussion instrument including a cylindrical shell (16) portion having an open upper surface side, such that the drumhead is stretched to be installed on the open upper surface.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Belli (US 5,349, 891) herein referred to as Remo in view of Yunbin et al. (US 2013/0312585 A1).
Claim 16: Remo discloses a drumhead (2) for a percussion instrument shown in FIG. 7 to comprise a membrane formed of membranous material, as is known in the art, which further comprises a struck head portion (striking surface 4) configured as a striking face to be struck by a performer, and an outer periphery (annular sidewall 6) located on an outer circumferential side of the struck head portion.  A frame (annular shoulder 8) is formed of a resin material (column 5 lines 13-15), where the outer periphery of the membrane is fixed on the frame and the membrane and frame are integrally formed (column 5 lines 5-7).  The frame is further shown to comprise an inner circumferential portion, where the resin plugs (7a) of the resin material enter holes of the membrane, and an outer circumferential portion (column 5 lines 19-23), where the membrane is not formed.  This reference fails to disclose the membrane to be a mesh material, such that the resin material of the inner circumferential portion enters holes of the mesh material.
However Yunbin et al. teaches a drumhead for a percussion instrument including a membrane formed as a mesh material (page 1 ¶ [0005]).

Claim 17: Remo modified by Yunbin et al. discloses a drumhead as stated above, where FIG. 2 of Remo shows a percussion instrument including a cylindrical shell (16) portion having an open upper surface side, such that the drumhead is stretched to be installed on the open upper surface.


Allowable Subject Matter
Claims 3-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3: The prior art does not teach nor suggest a percussion instrument, comprising an annular frame formed of a resin material, wherein an outer periphery of a membrane of a drumhead is fixed on the frame, the membrane and the frame are integrally formed by injection molding, and  the membrane is formed by a mesh material, a plurality of tightening bolts that fix a frame to the shell portion while imparting tension to the struck head portion, wherein the frame comprises a plurality of bolt holes 
Claims 4-15 depend from claim 3 and therefore inherit all allowed claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             May 20, 2021